ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s amendment and response received on 3/30/22 has been entered. Claims 2, 4, 7-18, 24, 35-51, and 62-68 are now canceled. Claims 1, 3, 5-6, 19-23, 25-34, and 52-61 are currently pending in this application. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action.

Claim Rejections - 35 USC § 112


The rejection of claims 37-42, 46-47, and 62-65 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of the cancellation of these claims. 

Allowed Claims

Claims 1, 3, 5-6, 19-23, 25-34, and 52-61 are considered free of the prior art of record and allowed. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art of record is U.S. Patent Application Publication 2014/0068797 (March 6, 2014), hereafter referred to as Doudna et al. , Tsai et al. (2014) Nat. Biotech., Vol. 32(6), 569-577, published online on April 25, 2014, and U.S. Patent No. 9,410,134 (August, 2016), hereafter referred to as Kuhn, with an effective filing date of June 7, 2011, which was previously applied as in a 103 rejection. The applicant, however, has submitted sufficient evidence of unexpected properties for the compositions as claimed. Specifically, the applicant has stated for the record that the Cas-CLOVER construct discussed in the Madison Declaration and used to generate the data presented in Exhibit B is the same construct as the effector molecule currently claimed, which comprises a fusion protein comprising dCas9 and  Clo051 connected by a Gly-Gly-Gly-Gly-Ser (GGGGS) peptide linker. Exhibit B of the Madison Declaration shows that the dCas9-GGGGS-Clo051 fusion protein exhibits substantially higher targeted cutting efficiency and levels of site-specific HDR compared to Cas9. This is in contrast to dCas9-FokI, which exhibited lower levels of cutting than Cas9 as evidenced by the post-filing publication Jung et al. submitted as Exhibit A. Thus, the post-filing evidence of the Madison Declaration provides sufficient evidence of unexpected properties of the dCas9-GGGGS-Clo051 effector molecule compared to Cas9 and dCas9-FokI. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633